GOODMAN, District Judge.
This cause having duly come on to be heard in its regular order on the 10th day of November, 1943, upon the pleadings and proofs, and having been submitted for decision, and thereafter having been reopened for the purpose of receiving certain documentary evidence and thereupon having been re-submitted upon briefs, and the Court, after due deliberation having rendered its opinion in writing on January 8, 1944, wherein the Court found as follows :
“Respondent, being neither the owner (nor owner pro hac vice) nor master of the vessel, which libelant served as seaman, is not suable in Admiralty for wages, maintenance or cure. Everett v. United States, 9 Cir., 284 P. 203. By the Service Agreement’ between the United States as owner, and respondent, as ‘General Agent,’ respondent was the agent of the United States. Murray v. American Export Lines, Inc., D.C.S.D.N.Y., 53 F. Supp. 861.
“The ‘Suits in Admiralty Act,’ 46 U.S.C.A. § 741 et seq., affords libelant adequate remedy against the owner of the vessel.”
The amended libel is dismissed without costs.